Name: Decision No 2691/72/ECSC of the Commission of 18 December 1972 amending Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: production;  taxation;  EU finance;  economic analysis
 Date Published: 1972-12-23

 Avis juridique important|31972S2691Decision No 2691/72/ECSC of the Commission of 18 December 1972 amending Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty Official Journal L 286 , 23/12/1972 P. 0003 - 0003 Finnish special edition: Chapter 1 Volume 1 P. 0099 Swedish special edition: Chapter 1 Volume 1 P. 0099 Danish special edition: Series I Chapter 1972(9-28.12) P. 0015 English special edition: Series I Chapter 1972(9-28.12) P. 0019 COMMISSION DECISION of 18 December 1972 amending Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty (72/2691/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Articles 49 and 50 of the Treaty establishing the European Coal and Steel Community, Whereas, in order to avoid excessive variations in average values, Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty should be amended, After consulting the Council, DECIDES: Article 1 Article 3 of Decision No 2/52 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty is replaced by the following: "Article 3 The High Authority shall fix the scale annually, taking into account variations in the average value of the products in comparison with the value previously recorded. However, the High Authority, in the light of changes in market conditions, can restrict modifications made to the scale in comparison with the previous scale in such a way that they do not exceed 15 % of the values previously recorded." Article 2 This Decision shall apply to the fixing of average values for the purpose of calculation of levies which will be made on coal and steel production from 1 January 1973. Done at Brussels, 18 December 1972. For the Commission The President S.L. MANSHOLT